Citation Nr: 0717162	
Decision Date: 06/08/07    Archive Date: 06/18/07

DOCKET NO.  04-36 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
arthritis of the left knee.

2.  Entitlement to an evaluation in excess of 10 percent for 
arthritis of the right knee.

3.  Entitlement to an evaluation in excess of 10 percent for 
varicose veins of the left leg.

4.  Entitlement to an evaluation in excess of 10 percent for 
varicose veins of the right leg.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1978 through 
September 1979.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO).



FINDINGS OF FACT

1.  The veteran's service-connected arthritis of the left 
knee is currently manifested by range of motion of 0 degrees 
extension to 135 degrees flexion, with complaints of 
stiffness, popping, cracking, and fatigue. 

2.  The veteran's service-connected arthritis of the right 
knee is currently manifested by range of motion of 5 degrees 
extension to 105 degrees flexion, with complaints of pain, 
stiffness, popping, cracking, and fatigue.

3.  The veteran's service-connected varicose veins of the 
right leg are manifested by daily edema relieved by elevation 
and compression, but with beginning stasis pigmentation.

4.  The veteran's service-connected varicose veins of the leg 
are manifested by daily edema relieved by elevation and 
compression, but with beginning stasis pigmentation.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
arthritis of the left knee have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5260, 5261 (2006).

2.  The criteria for a rating in excess of 10 percent for 
arthritis of the right knee have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5260, 5261 (2006).

3.  The criteria for a rating of 20 percent, but no higher, 
for varicose veins of the left leg have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.104, 
Diagnostic Code 7120 (2006).

4.  The criteria for a rating of 20 percent, but no higher, 
for varicose veins of the right leg have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.104, 
Diagnostic Code 7120 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
is required to notify the veteran of any evidence that is 
necessary to substantiate his claim.  This includes notifying 
the veteran of the evidence VA will attempt to obtain and 
that which the veteran is responsible for submitting.  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  See 38 C.F.R. § 3.159 (2006).  These 
notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
is issued by the agency of original jurisdiction.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

In this case, in a May 2004 letter, prior to decision on 
appeal, the RO provided notice to the veteran regarding what 
information and evidence is needed to substantiate the claim 
for increased ratings, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need for the 
veteran to advise VA of or submit any further evidence in his 
possession that pertains to the claim.  The veteran was 
advised about how disability evaluations and effective dates 
are assigned, and the type of evidence which impacts those 
determinations in March 2006.  The claims were last 
readjudicated in September 2006.

The Board further notes that the veteran's service medical 
records, VA medical records and private medical records have 
been obtained.  The veteran was also provided with VA 
examinations of the knees and of the legs.  Additionally, the 
veteran submitted statements regarding his condition.  The 
veteran has not identified any further evidence with respect 
to his claim, and the Board is similarly unaware of any such 
evidence.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the 
appellant.  As such, there is no indication that there is any 
prejudice to the appellant by the order of the events in this 
case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Any 
error in the sequence of events or content of the notice is 
not shown to have any effect on the case or to cause injury 
to the claimant.  Thus, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).

Accordingly, the Board will address the merits of the claim.


History

The veteran is service connected for arthritis of the left 
and right knees, each evaluated as 10 percent disabling, and 
for varicose veins of the left and right legs, each evaluated 
as 10 percent disabling.  The veteran filed the instant claim 
for increase in December 2003.  

Treatment records from the University Medical Foundation, 
dated November 2001 through November 2003 indicated treatment 
for varicose veins.  VA medical records, dated April 2003 
through February 2006 indicated a diagnosis of varicose 
veins.  No edema was noted upon the most recent entry in 
February 2006.

A medical opinion by Dr. E.J.M., dated March 2004, indicated 
that the veteran had been very compliant with his vascular 
compression therapy and as a result had good control over his 
edema.  

The veteran was afforded a VA examination for both knees in 
May 2004.  The veteran complained of knee pain, worse on the 
right than on the left.  The veteran also reported using a 
knee brace for his right knee as well as participating in a 
home physical therapy regimen.  Upon examination, the 
veteran's knees were asymmetrical, with there being slight 
effusion and crepitus of the right knee.  The right knee also 
had tenderness on palpation over the posterior aspect 
attributable to an enlarged varicose vein.  The veteran had 
range of motion from 0 to 110 degrees with endpoint pain in 
the right leg, and from 0 to 120 degrees with endpoint pain 
in the left leg.  Knees were stable to valgus and varus 
stress bilaterally, and McMurrays, Lachmans, drawer testing 
were negative bilaterally.  Knee kick testing on the right 
with ankle weights was limited by weakness and pain, and on 
the left by pain.  There was no incoordination and there was 
some fatigue after this maneuver.  X-rays of the right knee 
showed moderately severe degenerative joint disease, and x-
rays of the left knee were unremarkable.    

The veteran was also afforded a VA examination of the veins 
in May 2004.  During his examination, the veteran complained 
of bilateral leg pain from his knees to his feet.  The 
veteran reported daily swelling in both ankles that was 
relieved by elevation.  The veteran also reported wearing 
Jobst compression stockings for relief.  The examiner noted 
that the veteran had a left lateral ulceration just above the 
mallelus on two occasions that was treated with topical 
Bacitracin.  The second had just healed.  Physical 
examination revealed extensive tortuous palpable varicose 
veins, especially in both calves.  On the left leg the 
veteran had four dark brown spots which were superficial and 
nodular and which were the sites of previous vein ruptures.  
The veteran also had a 5 cm medium shade of brown 
hyperpigmented area on the left lateral ankle, which was 
healed, but consistent with venous stasis dermatitis.  There 
was no edema bilaterally.  

In July 2006, the veteran was provided with another VA 
examination of the veins.  The veteran complained of 
inability to walk for long periods of time.  The veteran 
reported elevating his legs helped alleviate symptoms of 
achiness and swelling, in addition to Jobst compression 
stockings.  The veteran also reported spontaneous bleeds in 
two small superficial venous varicosity sites that were 
treated with ligation within the past two years, with no 
recurrence.  The veteran did not report any stasis ulcers.  
He had no edema upon awakening in the morning, but did report 
pain and swelling in the afternoon.  Physical examination 
revealed extensive torturous palpable varicose veins with no 
ulcerations.  The both legs had trace edema but it was not 
board like.  The examiner noted the edema is not persistent.  
The right leg also had some early brawny skin changes 
consistent with venous stasis dermatitis, but no eczema.  The 
left leg had small brown pigmented areas in the left calf, 
which the veteran reported to be spontaneous rupture sights 
that healed after ligation.  The examiner provided a 
diagnosis of varicose veins.

Finally, the veteran was afforded a VA examination of the 
knees in August 2006.  The veteran complained of stiffness, 
popping and cracking sensation, and swelling in both knees as 
well as pain and weakness greater in the right knee than the 
left.  Physical examination revealed a painful right knee 
with range of motion for the right knee being 5 to 105 
degrees.  The left knee had range of motion from 0 to 135 
degrees.  X-rays of the right knee showed severe 
tricompartmental arthritis involving the patellofemoral joint 
in both the medial and lateral tibial femoral joints.  X-rays 
of the left knee showed essentially no arthritis.  The 
examiner provided a diagnosis of advanced osteoarthritis of 
the right knee, and opined that the veteran will eventually 
need a total right knee replacement.  The examiner also 
stated that he could not find any evidence to substantiate 
the veteran's claim of a left knee disability.


Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

Where entitlement to compensation already has been 
established, and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  


Bilateral Knees

As an initial matter, the Board also notes that the veteran 
is rated at 30 percent for chondromalacia of the right 
patella and intercondylar portion of the right femur with 
postoperative patella/femoral adhesions under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257.  Any symptoms related to this 
disability cannot be considered when evaluating the veteran's 
right knee arthritis.  38 C.F.R. § 4.14 (the evaluation of 
the same manifestation under different diagnoses is to be 
avoided).  

The veteran is currently rated at 10 percent for arthritis of 
the right knee and at 10 percent for arthritis of the left 
knee under 38 C.F.R. § 4.71a, Diagnostic Code 5003 for 
limitation of motion.  

Standard motion of a knee is from 0 degrees extension to 140 
degrees flexion.  38 C.F.R. § 4.71, Plate II.  Degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
In this regard, a 10 percent rating is warranted when flexion 
is limited to 45 degrees, a 20 percent rating is warranted 
when it is limited to 30 degrees and a 30 percent rating is 
assigned when limited to 15 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.  A 0 percent rating is warranted when 
leg extension is limited to 5 degrees, a 10 percent rating is 
warranted when it is limited to 10 degrees, and a 20 percent 
rating is warranted when it is limited to 15 degrees and a 30 
percent when limited to 20 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.

The veteran's VA examination report from 2004 noted full 
extension and 110 degrees of flexion.  The 2006 VA 
examination revealed extension to 5 degrees and flexion to 
105 degrees.  With regard to the left knee, both VA 
examinations revealed full extension.  The veteran had 
flexion to 120 degrees in 2004 and to 135 degrees in 2006.  

The reported ranges of motion for both knees do not 
correspond to evaluations in excess of the 10 percent ratings 
currently assigned.  To warrant a 20 percent rating, the 
veteran's extension would have to be limited to 15 degrees, 
or his flexion limited to 30 degrees.  Even considering 
complaints of pain, weakness, fatigability or lack of 
endurance, such complaints and findings support the 10 
percent rating currently assigned, as the veteran does not 
otherwise meet the criteria for a 10 percent rating under 
Diagnostic Codes 5260 and 5261.  See Deluca v. Brown, 8 Vet. 
App. 202 (1995).  

The Board has also considered whether other diagnostic codes 
could permit an evaluation higher than presently assigned.  
With respect to the right knee, the veteran is already rated 
at a maximum evaluation of 30 percent under Diagnostic Code 
5257 for right knee impairment other than his arthritis.  
Thus, no other diagnostic codes would permit a higher rating 
for arthritis of the right knee.  38 C.F.R. §§ 4.14, 4.71a.

Regarding the left knee, there is no objective evidence of 
instability, subluxation, dislocated cartilage, or impairment 
of the tibia or fibula to permit an evaluation in excess of 
the 10 percent currently assigned.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5257, 5258, 5262.  In this regard, varus, 
valgus, McMurray's, Lachmans, and drawer testing were 
negative in VA examinations of the left knee.  Additionally, 
the VA examiner in the August 2006 VA examination noted that 
there was no evidence to substantiate the veteran's claim of 
a left knee disability.  There was no evidence of dislocation 
or subluxation of the left knee.  

Additionally, VA General Counsel opinions have held that 
arthritis and instability of a knee may be rated separately 
under Diagnostic Codes 5003 and 5257.  VAOPGCPREC 9-98; 
VAOPGCPREC 23-97.  As stated above, the veteran is already 
assigned separate ratings for instability and arthritis of 
the right knee. Regarding the left knee, as discussed above, 
the evidence fails to demonstrate any objective findings of 
instability or subluxation of the left knee.  As such, a 
separate rating under Diagnostic Code 5257 for the left knee 
is not warranted.  

Another General Counsel opinion held that separate ratings 
under Diagnostic Code 5260 (limitation of flexion) and 
Diagnostic Code 5261 (limitation of extension) may be 
assigned for disability of the same joint.  VAOPGCPREC 9-
2004.  However, as the veteran's range of motion in both 
knees does not support compensable ratings under Diagnostic 
Codes 5260 and 5261, VAOPGCPREC 9-04 is not for application.

Under the circumstances of the instant case, the Board must 
find that the preponderance of the evidence is against the 
claim for increased ratings for the veteran's right and left 
knee arthritis; thus, the benefit of the doubt doctrine is 
inapplicable and the claims must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Bilateral Varicose Veins

The veteran is currently rated at 10 percent for varicose 
veins in the left leg and at 10 percent for varicose veins in 
the right leg under 38 C.F.R. § 4.104, Diagnostic Code 7120.  

Under 38 C.F.R. § 4.104, Diagnostic Code 7120, a 10 percent 
rating for varicose veins is warranted with intermittent 
edema of extremity or aching and fatigue in leg after 
prolonged standing or walking, with symptoms relieved by 
elevation of extremity or compression hosiery.  A 20 percent 
rating is warranted with persistent edema, incompletely 
relieved by elevation of extremity, with or without beginning 
stasis pigmentation or eczema.  A 40 percent rating is 
warranted with persistent edema and stasis pigmentation or 
eczema, with or without intermittent ulceration.  

At his May 2004 VA examination, the veteran complained of 
daily swelling relieved by elevation.  The examiner noted a 
left lateral hyperpigmented area consistent with venous 
stasis dermatitis, as well as dark brown spots on the left 
leg.  In July 2006 the veteran complained of swelling and 
inability to walk for prolonged periods of time, and reported 
that elevating his legs helped to alleviate the symptoms.  
Upon examination, there was trace edema in both legs, and the 
right leg had early brawny skin changes consistent with 
venous stasis dermatitis, as well as brown pigmented areas on 
the left calf.  

The veteran has consistently complained of bilateral edema on 
a daily basis that is alleviated by elevation of the 
extremity and compression hosiery, but has been found to have 
skin changes in both legs consistent with venous stasis 
dermatitis.  While his edema was not found to be persistent 
by the 2006 examiner, the Board finds, after resolving all 
doubt in favor of the veteran, that the level of disability 
more nearly approximates the criteria for a 20 percent 
evaluation in each leg.  38 C.F.R. § 4.7.

A higher rating of 40 percent is not warranted as there is no 
evidence of persistent edema and stasis pigmentation or 
eczema, with or without intermittent ulceration.  In this 
regard, while the veteran was noted to have had an ulceration 
on the left leg two times, both had resolved at the time of 
the 2004 examination, and there have been no recurrences.  
Moreover, the veteran's edema resolves with elevation and is 
well controlled by the use of compression stockings as noted 
by the March 2004 private physician's statement and both VA 
examination reports.  No edema was noted on a February 2006 
VA outpatient note.  Finally, the 2006 examiner noted the 
veteran's edema was not persistent.  Thus, the Board finds 
that the evidence does not support an evaluation in excess of 
the 20 percent evaluations being assigned.


ORDER

Entitlement to a rating in excess of 10 percent for arthritis 
of the left knee is denied.

Entitlement to a rating in excess of 10 percent for arthritis 
of the right knee is denied.

Entitlement to an evaluation of 20 percent for varicose veins 
of the left leg is granted, subject to the regulations 
applicable to the payment of monetary benefits.

Entitlement to an evaluation of 20 percent for varicose veins 
of the right leg is granted, subject to the regulations 
applicable to the payment of monetary benefits.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


